                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG:MEF                                           271 Cadman Plaza East
F. #2018R01021                                    Brooklyn, New York 11201



                                                  September 23, 2020

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Amato, et al.
                     Criminal Docket No. 19-442 (S-1) (BMC)

Dear Judge Cogan:

                The government respectfully submits this letter to update the Court about the
status of the above-referenced case. As set forth in the government’s letter dated August 19,
2020 (ECF No. 327), the government has reached agreements in principle with the majority
of the non-RICO defendants and has scheduled guilty plea hearings for those defendants over
the next three weeks. One defendant, John Dunn, pleaded guilty before the Honorable Vera
M. Scanlon yesterday. The government is also engaged in active plea negotiations with the
remaining defendants and anticipates that several – if not all – of the defendants will enter
guilty pleas as a result of those negotiations. To allow the parties time to continue these
negotiations and in light of the pretrial motions filed by defendants Thomas Scorcia and
Daniel Capaldo, among others 1, the parties jointly request that the Court extend by two
weeks the date on which the government’s response to the defendants’ pretrial motions are
due (to October 14, 2020), adjourn the status conference scheduled for tomorrow to a date
after the pretrial motions have been fully briefed, and exclude time on the speedy trial clock




       1
              The remaining defendants who filed motions have agreed to plead guilty and
change of plea hearings have been scheduled before Judge Scanlon.
between September 24, 2020 and the next status conference date. See 18 U.S.C. 3161(h)(D)
and (h)(7)(A). The defendants consent to these requests.



                                               Respectfully submitted,

                                               SETH D. DUCHARME
                                               Acting United States Attorney

                                         By:    /s/
                                               Elizabeth Geddes
                                               Megan E. Farrell
                                               James McDonald
                                               Assistant U.S. Attorneys
                                               (718) 254-7000




                                           2
